360


     OFFICE    OF THE Al7ORNEY     GENERAL   OF TEXAS
                          AUSTIN




Dear Mr.   Orrut




               “In odor to laoomplioh thlt work tbr Xl&-
     my Canirolon propoor to enter into a wrlttm tgree-
     maat with Hutohlaron County rhoroby tha #lZCi,OOOto be
     furnl8h.d by th@ wunty  rbrll  b. pbO*e     in 8tOrGT end
     expeded for the puqworo outlined hrrrln.        After suoh
     ooartmetlon work, the roab will br darlgnstsb hs a
     State highwar and ant raw0    oonrtrurtlon,    a8 well 88
     all ulatoaaaoe, till be don0 by the Blghway Deprirt-
     mat  .*
                                                                     - nr


Eonorabl* 0. C, Oreer, pagr #a




                ror pur~oo80  of this 0pInIon we rust aooume
that thhr $lab,ooo rrntlonee In your l~tomoat of fasts 10
tba sum ot moaor lo o r ul4  to th0 eouatr thmugb the Lateral
Bore Puatlpretled la H. B. 608, rnd reprrornto funds rc
talnlng8rtrr the pamnt of rlbtit-or-warobllgatlorm, tiioh
pymnt oonotltutoo a first ohargr      on ouoh mon8y.  In pr8-
graph 6 oi ouboootlon (h) Of BIotion 6 Oi 8. Bi 688 w8 find
thr Solhfi~ la~I@~ai~@:
                “Funb8 rom8lnlng in the Lateral Road
     rue    0r any oountr, after thr wp8nt or 8aie
      right-Ot-WY      Obli6atiOM,   say br USed by the
      oomty uuler   th8 bireotlon of the Coml8oIon-
      us ' coq    f,o:a   OM or all or the tollowi~
       urpo8ro       (3 for the pa-pore or ooopernt-
      % g with thr State Iii&way Dlpertmont nnU the
      Frderal Ootsrament in tho oonrtructlon o? iam-
      to-mark.0 roado.”
                In   paragraph 11 or 8ub8GotIon (h) we rind the
r010ting:

               "In tho errat tb Commlrrlonarr~ Court
                                          Department
      rlroto to oooperatr with the Iiluhhrvay
      in the builelw  Of or in the Oon.8tNotlonor
      farm-to-tmrkrt     roadr,   it elm11 by proper
                                                  ro80-
      lutlon rnterrd upon it8 minute8 authorixo    the
      Stat0 Trearurer to my ruch ruadr to be so used
      over to the State !?ig!!uay Dapsrtmnt   for u8c on
      c r r ta ln dorlgnated projeotr. l l l*


               Ye think it olear that the above quoted prorl-
rlono or H. B. 688 oontemplato    ju8t 8uoh II prooadwc    es that
proposed in the rtatement or raot8 contained in your It tter,
and R further think thet In or&r tc socos;nllrh       this work
the HIghray Cotirelon   and county are autborlzeO to enter
into a written ageament   oontalnlng   such terms and oondltlonr
not prohlbltrd  by law in effectuating   the oomplotlon    of the
oontamplated projeot.
                T;;S note that it is the intention   of the Hi&-
wny Ccd6slon     to Caslgnete    ruch road es s State Flghnay
r




    Bonorabl8      D. C. Oreor,      pago #a




    after    theOOMtmotlon work lo oOmplDt@d, 8nd fOo1 called
    upon to point Out this mthor     provl810n of Ii.B. 408, whloh
    lo f ouatl in paragraph 10 or 8uboootlon (h)fhOrDOfl
                        Vhon   sly    road rhloh   lhbll    harr been oon-
            ltruotod by any oouatr rhollr          rrom the County Lat-
            eral Road Aooount s&111 be dODign8tOd by tho State
            Hlg!!way   COXli88iOll    88 a part    Of t&e   l~OtOOl
                                                                 OfeD-
            rlgnatod State Hl&hnp,     the doritgtnetion of ouoh
            We by tho State Elgfiray CO1ki111i88iOn   Dhtil OOnDti-
            tuto 8 ruii sml oomploto dlrohargo     0r any and 811
            obllg8tion8  of the State,  moral, legal or impliad,
            ror tho ptyamnt or ouoh hi&iway.*
                   You ar8, thoraroro,  adrlaad that ln cur oplnlon
    the proooduro  outlined la your letter 18 in acoordanoo with
    ;~fl~~W018101U3 cr the DtitUtOD and that -0    !my be legally
              .

                        Trusting     t&t   tho ioroc;olng    aatl8taotorlly    an-
    owero your lnpulry,        we aro


                                                       Yours rory     truly




                                                             Clarenoe    E. &owe
                                                                        ADDittant
    CEC-8